_-   --.-




                     THE    ,hTI-ORNEY       GENERAL
                                OF   TEXAS

CiERALDc. MANN




         Hon. R. 5. WyOhe
         County A,aitor
         Qregg County
         Longvier, Texas
         Dear Sir:            Opinion NO. o-2324
                              Rer Does a commiaaioners~ court have
                                   the power to make 'a budget year
                                   other than the calendar year?
                    Your request for an opinion of this de-
         partment, on the above stated question, has been receiv-
         ed.
                      Your letter reads, in part, as follows:
                   "It is reported that the Attorney General
             has ruled that under the Texas Uniform Budget
             Law the ,budgetye~arahall,.bethe calendar year.
             If such a ruling has been made please .furnish
             me a copy of such ruling.
                   "This county has had for some years a budg-
             et year from October 1st to September 30th.
             EIorever, all officers make their annual reports
             on the calendar year. The fact that current
             taxes begin October 1st and become delinquent
             January 1st greatly aids the budget year on reve-
             nues with the budget year of~~~C'ctober
                                                   1st to Septem-
             ber 30th, The uniform budget-law ~protiL16sithAt
             the preparation of the budget must begin in July,
             hence you are by virtue compelled to estimate
             revenues beginning in January, whereas under
             the budget law as now written estimates may be
             made in July with reasonable accuracy beginning
             October 1st and plenty of time is provided from
             July until October for final completin of the
             budget,by having the budget y;ar from 8 ctober
             1st to September 30th. 9 * *
Hon. R. S. Wyche, page 2 O-2324



           Article 689a-9,   Vernon's Annotated Civil Stat-
utea, reads a8 follows:

                              COURTY JUDOE AS BUDGET
                                       :'
           The County Judge ahall serve  aa budget of-
     ficer for the Commisaionera' Court in each coun-
     ty, and during-the month of-July of each year
     he, a3Sieted' by the County Auditor or by the
     County Clerk, shall prepare,a budget to cover
     all proposed expenditures of the county govern-
     ment for the suceeding year. "uch budget shall
     be carefully itemized so as to~.make as clear a
     comparison as practicable between expenditures
     Included in the proposed budget and actual ex-
     penditures for the same or similar purposes for
     the preceding year. The budget must also be so
     prepared as to show as definitely as possible
     each of the various projects for which appropria-
     tions are set up in the budget, and the estimated
     amount of money carried in the budge for each
     of such projects.   The budget shall also contain
     a complete financial statement of the county,
     showinp ~11. outstanding obligations of the counr' ,
     ty, thg cash on hand tq the credit-of"each and
     every fund of the county government, the funds
     received from all sources during the previous
     year, the funds available from all sources dur-
     ing the ensuing year, the estimated revenues
     available to cover the proposed budget and the
     estimated rate of tax which will be required."

          It will be noted that Article 689&o,   s&a,
provides that the county judge shall serve as the budget
officer for the commissioners' court, and that in July
of each year, with the assistance of the county auditor
or the county clerk, he shall prepare a budget to cover
all proposed expenditures of the county government for
the suceeding year. Other articles of the same Act
provide that said budget, when completed, shall be filed
with the county clerk and be available for public in-
spection; also that the commiesioners' court shall pro-
vide for a public hearing on the county budget, the
hearing to take place subsequent to August 15th and
prior to the levy of taxes by said commissioners1 court.
Hon. R. S. Wyche, page 3 O-2324


          We quote from an opinion rendered by thia de-
partment February 10, 1933, addresaed to honorable H.
T. Easterling, County Attorney, Mentone, Texas, aa follows:
        '1.. .
          "It will be noted that the budget to be
     prepared Is for the succeeding year', thqt is,
     a8 I understand it, the year beginning January
     lst, following. The levy which the commisaion-
     em 9 court is to make this year is for the pur-
     pose of raising money on which to operate the
     county government during the coming or suceed;
     ing year. Hence, it is clear to me that the
     levy, which is to raise money to operate the
     county government on,the next,year was not in-
     tended to be made until, by the preparation of
     a budget, it could be known or estimated how
     much money would be required. The reqvnirements
     of the budget wo::ldneceasarfly fix or influence
     the rate of the :ievy.9 3)*
          In view of the foregoing your qGUe.stion
                                                 is re-
spectfully~wamcxmwx anwered m the nega iue.
             Trusting that we have fully answered your inqUi.ry, ?Je are
                          Yours very truly
                          ATTORNEY GENERAL OF TEXAS

                          BY         hrdell W~liianii
                                           Assistant
AWzob
Al+ROVED MAY 20, 1940
GERALD.C. MANN
ATTORREY GENERAL OF TEXAS
APPROVED OPINION COMMITTEE
BY RUS,~Chairman     -.._-